DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to preliminary amendment filed on 11/10/2020.  Regarding the amendment, claims 1-30 are canceled, claims 31-50 are present for examination.
Claim Objections
Claims 31 and 41 are objected to because of the following informalities:  
In line 2 claim 31, the semicolon in the phrase “a magnetic toroidal cylinder including;” should be deleted.  
In line 11 claim 31, the phrase “of inner rotor assembly” should be changes to –of the inner rotor assembly--.
In line 9 claim 41, the phrase “of inner rotor assembly” should be changes to –of the inner rotor assembly--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 31, the claim is indefinite because of the following:
Line 5-6, the phrase “the Flux Density Distribution” lacks of antecedent basis.  It should be change to – a Flux Density Distribution--.
Line 22, the phrase “the rotor core assemblies” lacks of antecedent basis.  While in line 4 first introduces the limitation “an inner rotor core”, “a first axial rotor core” in line 8, “a second axial rotor core” in line 13, and “an outer rotor core” in line 18, it is unclear which of the rotor core (or all the cores) is/are mentioned in the phrase “the rotor core assemblies from a four sided magnetic torque tunnel”.
Lines 23-24, the phrase “the first magnetic pole tunnel segment” and “the second magnetic pole tunnel segment” lack of antecedent basis.  It should be change to -- a first magnetic pole tunnel segment -- and --a second magnetic pole tunnel segment -- accordingly.
Regarding claim 32 line 2, the phrase “the second axial outer rotor assembly” lacks of antecedent basis.  It should be change to –the second axial rotor assembly – or – the outer rotor assembly--.
Regarding claim 35, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP 
Regarding claim 36, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  Furthermore on line 3, the phrase “the outer Halbach Arrays and the inner Halbach Arrays” lacks of antecedent basis.  It should be change to – an outer Halbach Arrays and an inner Halbach Arrays--.
Regarding claim 37 line 2, “the exterior” lacks of antecedent basis.  It should be change to –an exterior--.  Furthermore, “the ferromagnetic ring spacer” on lines 3-4 also lacks of antecedent basis.  It should be change to –the spacer--.
Regarding claim 39 lines 3-4, “the isotropic material” lacks of antecedent basis.  It should be change to –the isotropic ferromagnetic material--.
Regarding claim 41, the claim is indefinite because of the following:
Line 6, the phrase “the Flux Density Distribution” lacks of antecedent basis.  It should be change to – a Flux Density Distribution--.
Line 16, line 21, and line 25, the phrase “the rotor core assemblies” lacks of antecedent basis.  While in line 5 first introduces the limitation “an inner rotor assembly”, “a first axial rotor assembly” in line 7, “a second axial rotor assembly” in line 11, and “an outer rotor assembly” in line 13, it is unclear which of the rotor assembly ( or all the rotor assemblies) is/are 
Lines 17-18, the phrase “the first magnetic pole tunnel segment” and “the second magnetic pole tunnel segment” lack of antecedent basis.  It should be change to -- a first magnetic pole tunnel segment -- and --a second magnetic pole tunnel segment -- accordingly.
Regarding claim 42, “the rotation of the rotor core assemblies” lacks of antecedent basis.
Regarding claim 43, “the second axial outer rotor assembly” lacks of antecedent basis.  It should be change to – the second axial rotor assembly – or –the outer rotor assembly--.
Regarding claim 47 line 3, “the isotropic material” lacks of antecedent basis.  It should be change to –the isotropic ferromagnetic material--.
Regarding claim 48, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  Furthermore on lines 2-3, the phrase “the outer Halbach Arrays and the inner Halbach Arrays” lacks of antecedent basis.  It should be change to – an outer Halbach Arrays and an inner Halbach Arrays--.
Regarding claim 49, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  Furthermore on lines 2-3, the phrase “the outer Halbach Arrays and the 
Regarding claim 50 line 2, “the exterior” lacks of antecedent basis.  It should be change to –an exterior--.  Furthermore, “the ferromagnetic ring spacer” on lines 3-4 also lacks of antecedent basis.  It should be change to –the spacer--.
Claims 33-34, 38, 40, and 44-46 are rejected because of their dependency.
Allowable Subject Matter
Claims 31-50 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a Torque Tunnel Halbach Array electric machine, as recited in claim 31, comprising: 
a magnetic toroidal cylinder including:
an inner rotor assembly, the inner rotor assembly comprising a plurality of inner permanent magnets positioned about and coupled to an inner rotor core, wherein the plurality of inner permanent magnets form a plurality of flux shaping Halbach Arrays configured to focus the Flux Density Distribution (FDD) in the magnetic toroidal cylinder; 
a first axial rotor assembly, the first axial rotor assembly comprising a plurality of permanent magnets positioned about and coupled to a first axial rotor core, wherein the plurality of first axial permanent magnets form a plurality of flux shaping Halbach Arrays configured to focus the FDD in the magnetic toroidal 
a second axial rotor assembly, the second axial rotor assembly comprising a plurality of permanent magnets positioned about and coupled to a second axial rotor core, wherein the plurality of second axial permanent magnets form a plurality of flux shaping Halbach Arrays configured to focus the FDD in the magnetic toroidal cylinder, the second axial rotor assembly coupled at an inner edge to a second end of the inner rotor assembly; 
an outer rotor assembly, the outer rotor assembly comprising a plurality of permanent magnets positioned about and coupled to an outer rotor core, and wherein the plurality of permanent magnets form a plurality of flux shaping Halbach Arrays configured to focus the FDD in the magnetic toroidal cylinder, the outer rotor assembly coupled at a first end to an outer edge of the first axial rotor assembly and coupled at a second end to an outer edge of the second axial rotor assembly, such that the rotor core assemblies form a four sided magnetic torque tunnel having at least the first magnetic pole tunnel segment and the second magnetic pole tunnel segment; and 
a coil winding assembly positioned within the magnetic toroidal cylinder, the coil winding assembly including a plurality of coils, wherein the first or second magnetic pole tunnel segment surround at least one of the plurality of coils.
Furthermore, the record of prior art by itself or in combination with other references also does not show a method of producing electric power with a Torque Tunnel Halbach Array electric machine, as recited in claim 41, comprising: 

an inner rotor assembly comprising a plurality of flux shaping Halbach Arrays configured to focus the Flux Density Distribution (FDD) in the magnetic toroidal cylinder; 
a first axial rotor assembly comprising a plurality of flux shaping Halbach Array configured to focus the FDD in the magnetic toroidal cylinder, the first axial rotor assembly coupled at an inner edge to a first end of inner rotor assembly; 
a second axial rotor assembly comprising a plurality of flux shaping Halbach Array configured to focus the FDD in the magnetic toroidal cylinder, the second axial rotor assembly coupled at an inner edge to a second end of the inner rotor assembly; 
an outer rotor assembly comprising a plurality of flux shaping Halbach Arrays configured to focus the FDD in the magnetic toroidal cylinder, the outer rotor assembly coupled at a first end to an outer edge of the first axial rotor assembly and coupled at a second end to an outer edge of the second axial rotor assembly, such that the rotor core assemblies form a four sided magnetic torque tunnel having at least the first magnetic pole tunnel segment and the second magnetic pole tunnel segment, wherein the rotor core assemblies are adapted to rotate about the central longitudinal axis; 
positioning a coil winding assembly within the magnetic toroidal cylinder about the central longitudinal axis within a rotational path of the rotor core assemblies, the coil 
applying current to the plurality of coils in a sequence that continuously impacts torque to turn the rotor core assemblies in a desired direction, relative to the coil winding assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Soghomonian et al. (US 6,891,306 B1) teaches a rotary electric motor, a stator contains a plurality of separate electromagnet core segments disposed coaxially about an axis of rotation. The core segments are affixed, without ferromagnetic contact with each other, to a non-ferromagnetic support structure. The rotor is configured in a U-shaped annular ring that at least partially surrounds the annular stator to define two parallel axial air gaps between the rotor and stator respectively on opposite axial sides of the stator and at least one radial air gap. Permanent magnets are distributed on each inner surface of the U-shaped rotor annular ring that faces an air gap. A winding is formed on a core portion that links axially aligned stator poles to produce, when energized, magnetic poles of opposite polarity at the pole faces.
Ley et al. (US 2008/0278020 A1) teaches a stator of an electrical machine operable as a motor or a generator, applicable to a radial-axial type machine. The stator includes a plurality of stator segments disposed circumferentially about an axis. Each segment has a generally wedge shaped core and a winding wound around the core. The winding is bent to have portions that are disposed on multiple planes. The core includes an elongated wedge tip portions aligned parallel to the axis and an outer radial face opposite to the tip portion. The multiple planes include at least one plane substantially normal to the axis and at least one plane tangential to the radial face.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LEDA T PHAM/Examiner, Art Unit 2834